DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I with species VL and VH of SEQ ID NO: 7 and 8, IgG and bot MICA and MICB in the reply filed on 4/4/2022 is acknowledged.
Claims 2-5, 7-12, 21-38, 40-43, 45-48, 50, 52-61, 63-84, 88-151, and 154-186 have been cancelled.
Claims 1, 6, 13-20, 39, 44, 49, 51, 62, 85-87, 152, and 153 are pending.
Claims 86-87 and 152-153 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 6, 13-20, 39, 44, 49, 51, 62, and 85, drawn to monoclonal antibody comprising VL of SEQ ID NO: 7 and further VH of SEQ ID NO: 8 or variants of the VL and VH, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 10/26/2020 and 4/4/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:
1) less than 6 CDRs; 
2) VL or VH variants of SEQ ID NO: 8 or 9; and
3) CDRs that are variants of SEQ ID NO: 1-6.

Claims 1, 6, 13-20, 39, 44, 49, 51, 62, and 85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The claims are broadly drawn to a monoclonal antibody of antigen binding fragment thereof comprising VL comprising a sequence at least 80% identical to the sequence of SEQ ID NO: 7 that is not SEQ ID NO: 9 OR comprising VH that is not of SEQ ID NO: 10 (claim 1), wherein the VH comprising a sequence at least 80% identical to the sequence of SEQ ID NO: 8 (claim 6).  Claims are also drawn to monoclonal antibody of antigen binding fragment thereof comprising light chain CDR1-3 having the sequences at least 80% identical to SEQ ID NOs: 1-3 that is not SEQ ID NO: 9 or comprising heavy chain CDR1-3 having the sequences at least 80% identical to SEQ ID NOs: 4-6 that does not have the sequence of SEQ ID NO:10.

	Thus, the claims encompass 1) variants, derivatives antibody from VL and VH of SEQ ID NO: 7 and 8 or the variants of antibody comprising CDRs of SEQ ID Nos 1-6; and 2) the antibodies or antigen binding fragments thereof do not contain a full set of 6 CDRs or both VH and VL domains. 
  The specification teaches MHC class I-related chain A and B (MICA and MICB) ae stress inducible ligand for natural killer cell receptor and play in important role in mediated the cytotoxicity of NK and T cells.  Modulating MICA or MICB is useful for treating a cancer (page 19).  The specification teaches method of generating and screening and obtaining monoclonal antibody PDI-1 (example 1 page 37-38), which have the VL and VH domain of SEQ ID NOL 7 and light and heavy chain of SEQ ID NO: 9 and 10 which comprise the VLCDRs SEQ ID NO 1-3 and VHCDRs SEQ ID NO: 4-6(table 1, page 23).   
However, the specification does not teach any antibody variants with amino acid alternation in CDR within VL and VL and no amino acid substitutions at any of the CDRS or VL and VH or light and heavy chains of any antibodies.  The specification does not teach the claimed antibody or antigen binding fragment containing only one chain (3 CDRs), VL OR VH, or light OR heavy chain that could perform the function as whole antibody (full set of CDRs) for binding to the antigen MICA/B.
Thus, the specification does not reduce to practice of claimed antibody variants in this application or antibody fragment containing merely one chain for the claimed function. 
Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.

It is well known that antibody specificity is due to the antibody binding site, 6 CDRs, or scFv or Fab etc.  Without defining the structure of the antibody, one skilled in the art would not know how to obtain the antibody variants having up to 20% sequence difference to the parent antibody as claimed.
One skilled in the art would be clear that one amino acid change within the CDRs could result in antibody having different affinity or even binding to total different antigens. For example, substitutions up to 5% of the amino acids in the anti-PEG antibody have altered the antibody binding to different antigen PD-1 (see below for sequence alignment).  PD-1 and PEG are totally different antigens in structures and functions.  
QY=light chain antibody to PEG; Db= light chain antibody to PD-L1
CC PN   US2016108123-A1.
CC PT   New isolated antibody molecule capable of binding to human programmed 
CC PT   death-ligand 1 (PD-L1), comprises heavy chain variable region and light chain variable region (VL), for treating cancer or infectious disease 
CC PS   Claim 74; SEQ ID NO 76; 321pp; English.
CC   The present invention relates to a novel isolated antibody which is 
CC   capable of binding to human programmed death-1 (PD-1), used for 
CC   stimulating immune response in a subject. The novel antibody is also 
CC   useful for treating, preventing or diagnosing cancerous or infectious 
CC   conditions and disorders and for detecting PD-1 in a biological sample. 
CC   The invention further relates to: (a) a monospecific or a bispecific 
CC   antibody molecule having a first binding specificity for PD-1 and a 
CC   second binding specificity for TIM-3, LAG-3, CEACAM-1, CEACAM-5, PD-L-1 
CC   or PD-L2; (b) a pharmaceutical composition comprising the antibody 
CC   molecule or the bispecific antibody molecule, and a pharmaceutical 
CC   carrier, excipient or stabilizer; (c) an isolated nucleic acid molecule; 
CC   (d) an expression vector comprising the nucleic acid molecule; (e) a hostcell comprising the nucleic acid molecule; (f) a method for producing an 
CC   antibody molecule; (g) a method for stimulating an immune response in the subject against an antigen such as a tumor antigen, a viral antigen, a 
CC   bacterial antigen or an antigen from a pathogen, or treating cancer and 
CC   infectious disease; and (h) a method for detecting PD-1 in the biological
CC   sample. The cancer includes lung cancer, melanoma, renalcancer, liver 
CC   cancer, myeloma, prostate cancer, breast cancer, colorectal cancer, 
CC   gastric cancer, pancreatic cancer, thyroid cancer, hematological cancer, 
CC   lymphoma, leukemia, myeloma or metastatic lesion of the cancer. The 
CC   infectious disease includes chronic infectious disorder or sepsis. The 
CC   antibody molecules bind to PD-L1 with high affinity and specificity. The 
CC   present sequence represents an anti-PD-1 humanized antibody light chain 
CC   protein, useful for treating, preventing or diagnosing cancerous or 
CC   infectious conditions in a subject.
SQ   Sequence 214 AA;

  Query Match             95.7%;  Score 1070;  DB 23;  Length 214;
  Best Local Similarity   95.3%;  
  Matches  204;  Conservative    6;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCKASQDVNTSVAWYQQKPGKAPKLLIYWASTRHTGVPS 60
              ||||||||||||||||||||||||||||| |:|||||||||:||:|||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCKASQDVGTAVAWYQQKPGQAPRLLIYWASTRHTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCLQYINYPYTFGQGTKLEIKRTVAAPSVFIFPP 120
              |||||||||||||||||||||||||||| || :|| |||||||:||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYNSYPLTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKLYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||:|||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

The reference shows even less than 10% amino acid substitutions within the sequence can change an antibody’s property and function totally.
 The specification provides only one antibody (PDI-1, table 1) that recognizes protein MICA/B expressed on prostate adenocarcinoma cancer cell, soluble component shredded from HC cancer cells (example 4 and 5) and the antibody could enhance NK cell mediated cytotoxicity of cancer cells (example 6). 
The application neither produce any variant of VL and VH domain of SEQ ID NO: 7 and 8 as claimed, nor provide functional characteristic indicating which or where the amino acid changed in the sequence and the activity could be retained.  As such the specification as filed does not provides adequate written description support for the claimed antibody variants having at least 80% sequence identity to SEQ ID NO:7 and 8.  One of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).  Since the instant specification fails to provide sufficient descriptive information in the claimed antibody variants, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, the claimed antibody variant encompass a genus of antibodies in claims, which could result different antibody binding affinity and function, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed the antibody variant binding to the same antigen.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, only the antibody comprising both light chain CDRs1-3 of SEQ ID Nos: 1-3 from VL of SEQ ID NO: 7 AND heavy chain CDRs1-3 of SEQ ID Nos: 4-6 from VH of SEQ ID NO: 8 or both VL and VH of SEQ ID NO: 7 and 8, but not the full scope of the claimed antibody fragment or variants, meets the written description provision of 35 U.S.C. §112, first paragraph.  
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 13-19 and 85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al (US20090004192) as evidenced by sequence alignment.
Pedersen et al teach monoclonal antibody comprising heavy and light chains, wherein the light chain VL that has more than 90% the amino acid sequence identity to the instant SEQ ID NO: 7 as evidenced by sequence alignment below and where in the light and heavy chain do not have the sequence of SEQ ID NO: 9 and 10 (see SCORE for detail). Pedersen et al also teach that the antibody is Fab, or scFv or IgG etc. or humanized or chimeric antibody and the antibody is in a pharmaceutical composition (figure 32-33, [0061, 0131, 0122, 280]).  Since Pedersen’s antibody meet the requirement of the structure of the claimed antibody, Pedersen’s antibody should have the function of binding MICA and/or MICB protein as set forth in claims 13-16.
QY=SEQ ID NO: 7.
US-12-074-056B-86
; Sequence 86, Application US/12074056B
; Publication No. US20090004192A1
; GENERAL INFORMATION
;  APPLICANT: Pedersen, Mikkel W
;  APPLICANT:Steinaa, Lucilla
;  APPLICANT:Jensen, Allan
;  APPLICANT:Koefoed, Klaus
;  APPLICANT:Meijer, Per-Johan
;  APPLICANT:Carlson, Robert
;  APPLICANT:Pyke, Charles
;  APPLICANT:Nielsen, Lars S
;  TITLE OF INVENTION: Recombinant Anti-epidermal Growth Factor Receptor Antibody
;  TITLE OF INVENTION:Compositions
;  FILE REFERENCE: 2488.0070003
;  CURRENT APPLICATION NUMBER: US/12/074,056B
;  CURRENT FILING DATE: 2008-02-29
;  PRIOR FILING DATE: 2007-03-01
US-12-074-056B-86
  Query Match             93.9%;  Score 524;  DB 8;  Length 216;
  Best Local Similarity   93.5%;  
  Matches  101;  Conservative    3;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 DIQMTQTTSSLSASLGDRVTISCSASQGISNYLNWYQQKPDGTLKLLIQYTSLLHSGVPS 60
              |||||||||||||||||||||||||||||||||||||||||||:|||| ||| |||||||
Db          3 DIQMTQTTSSLSASLGDRVTISCSASQGISNYLNWYQQKPDGTVKLLIYYTSSLHSGVPS 62

Qy         61 RFSGSGSGTEYSLTISNLEPEDIATYFCQQYSKFPRTFGGGTKLEIKR 108
              |||||||||:||||||||||||||||:|||||| | ||||||||||||
Db         63 RFSGSGSGTDYSLTISNLEPEDIATYYCQQYSKLPYTFGGGTKLEIKR 110

Underlined sequences are LCDR1-3=SEQ ID NOs: 1-3.

2.	Claim(s) 1, 6, 13-17, 20 and 85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hryhorenko et al (US Patent 9664700, filed on 2013) as evidenced by sequence alignment.
Hryhorenko et al teach monoclonal antibody comprising light and/or heavy chains, wherein the light chain VL that has more than 90% the amino acid sequence identity to the instant SEQ ID NO: 7 and heavy chain VH has more than 88% sequence identity to the instant SEQ ID NO: 8 as evidenced by sequence alignment below and where in the light and heavy chain do not have the sequence of SEQ ID NOs: 9 and 10 (see SCORE for detail). Hryhorenko et al also teach the antigen binding fragment is Fab, F(ab’)2 fragment etc. and teach the antibody being with immunogenic carrier in pharmaceutical composition (page 15, left col).  Since Hryhorenko’s antibody meet the requirement of the claimed antibody’s structure, Hryhorenko’s antibody should have the function of binding MICA, and/or MICB protein as set forth in claims 13-17.

QY= SEQ ID NO: 7
RESULT 85
US-13-971-499-55
; Sequence 55, Application US/13971499
; Patent No. 9664700
; GENERAL INFORMATION
;  APPLICANT: Hryhorenko, Eric
;  APPLICANT:Sankaran, Banumathi
;  APPLICANT:DeCory, Thomas R.
;  APPLICANT:Tubbs, Theresa
;  APPLICANT:Colt, Linda
;  APPLICANT:Vliegen, Maarten
;  APPLICANT:Haspeslagh, Pieter Rik
;  TITLE OF INVENTION: Antibodies to Risperidone and Use Thereof
;  FILE REFERENCE: CDS5131USNP
;  CURRENT APPLICATION NUMBER: US/13/971,499
;  CURRENT FILING DATE: 2013-08-20
; SEQ ID NO 55
;  LOCATION: (41)..(41)
;  OTHER INFORMATION: Xaa can be any naturally occurring amino acid
US-13-971-499-55

  Query Match             92.1%;  Score 514;  DB 11;  Length 127;
  Best Local Similarity   92.5%;  
  Matches   99;  Conservative    3;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 DIQMTQTTSSLSASLGDRVTISCSASQGISNYLNWYQQKPDGTLKLLIQYTSLLHSGVPS 60
              |||||||||||||||||||| ||||||||||||||||||||||:|||| ||| |||||||
Db         21 DIQMTQTTSSLSASLGDRVTXSCSASQGISNYLNWYQQKPDGTVKLLIYYTSSLHSGVPS 80

Qy         61 RFSGSGSGTEYSLTISNLEPEDIATYFCQQYSKFPRTFGGGTKLEIK 107
              |||||||||:||||||||||||||||:|||||| | |||||||||||
Db         81 RFSGSGSGTDYSLTISNLEPEDIATYYCQQYSKLPYTFGGGTKLEIK 127

Underlined sequences are LCDR1-3 =SEQ ID NOs: 1-3.
QY= SEQ ID NO: 8
RESULT 141
US-13-971-499-84
; Sequence 84, Application US/13971499
; Patent No. 9664700
; GENERAL INFORMATION
;  APPLICANT: Hryhorenko, Eric
;  APPLICANT:Sankaran, Banumathi
;  APPLICANT:DeCory, Thomas R.
;  APPLICANT:Tubbs, Theresa
;  APPLICANT:Colt, Linda
;  APPLICANT:Vliegen, Maarten
;  APPLICANT:Haspeslagh, Pieter Rik
;  TITLE OF INVENTION: Antibodies to Risperidone and Use Thereof
;  OTHER INFORMATION: Antibody Sequence
US-13-971-499-84

  Query Match             88.3%;  Score 571;  DB 11;  Length 141;
  Best Local Similarity   89.3%;  
  Matches  109;  Conservative    2;  Mismatches    7;  Indels    4;  Gaps    2;

Qy          1 QIQLVQSGPELKKSGETVKISCKAFGYTFTNYGMNWVKQAPGKGLKWMGWINTYTGEPTY 60
              ||||||||||||| |||||||||| ||||||||||||||||||| |||||||||||||||
Db         20 QIQLVQSGPELKKPGETVKISCKASGYTFTNYGMNWVKQAPGKGFKWMGWINTYTGEPTY 79

Qy         61 ADDFKGRFAFSLETSASTAYLQINHLKNEDTATYFCARN--YGN--YLFDYWGQGTTLTV 116
              ||||||| ||||||||||||||||:|||||||||||||   | :  | ||||||||||||
Db         80 ADDFKGRIAFSLETSASTAYLQINNLKNEDTATYFCARETYYRSRFYYFDYWGQGTTLTV 139

Qy        117 SS 118
              ||
Db        140 SS 141

Underlined sequences are HCDR1-3 =SEQ ID NO: 4-6.


3.	Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US patent 5861155) as evidenced by sequence alignment.
Lin et at teach a monoclonal antibody comprising VL comprising LCDR1-3, wherein each of the CDRs comprises the amino acid sequence having more than 80% sequence identity to the instant SEQ ID Nos: 1, 2 and 3 as evidenced by sequence alignment.  The antibody light chain does not have the sequence of SEQ ID NO: 9 or 10 (see SCORE for detail).
QY=fuse SEQ ID NO: 1-2-3
US-08-652-558-2
; Sequence 2, Application US/08652558
; Patent No. 5861155
;  GENERAL INFORMATION:
;    APPLICANT:  LIN, AUGUSTINE YEE-THARN
;    TITLE OF INVENTION:  HUMANIZED ANTIBODIES AND USES
;    TITLE OF INVENTION:  THEREOF
;    NUMBER OF SEQUENCES:  52
;    CORRESPONDENCE ADDRESS:
;    COMPUTER READABLE FORM:
;    CURRENT APPLICATION DATA:
;      APPLICATION NUMBER:  US/08/652,558
;      FILING DATE:  JUNE 6, 1996
;    PRIOR APPLICATION DATA:
;      APPLICATION NUMBER:  PCT/IB94/00387
;      FILING DATE:  NOVEMBER 21, 1994
;    ATTORNEY/AGENT INFORMATION:
;      NAME:  YANKWICH, LEON R.
US-08-652-558-2

  Query Match             73.4%;  Score 101.3;  DB 5;  Length 107;
  Best Local Similarity   33.8%;  
  Matches   25;  Conservative    0;  Mismatches    2;  Indels   47;  Gaps    2;

Qy          1 SASQGISNYLN----------------TSLLHSG-------------------------- 18
              |||||||||||                || ||||                          
Db         24 SASQGISNYLNWYQQTPGKAPKLLIYYTSSLHSGVPSRFSGSGSGTDYTFTISSLQPEDI 83

Qy         19 -----QQYSKFPRT 27
                   ||||| |||
Db         84 ATYYCQQYSKLPRT 97


4.	Claim(s) 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matossian-Rogers (US patent 9243062) as evidenced by sequence alignment.
Matossian-Rogers et al teach antibody comprising VH comprising HCDRs1-3 from the VH chain, wherein each of the HCDRs has the amino acid sequence that has identical or more than 80% sequence identity to SEQ ID N O: 4, 5 and 6 as evidenced by sequence alignment below.
US-11-990-281E-34
; Sequence 34, Application US/11990281E
; Patent No. 9243062
; GENERAL INFORMATION:
;  APPLICANT: ARPI MATOSSIAN-ROGERS
;  TITLE OF INVENTION: PEPTIDES FOR TREATMENT AND DIAGNOSIS OF AUTOIMMUNE DISEASE
;  FILE REFERENCE: 2008_0222A
;  CURRENT APPLICATION NUMBER: US/11/990,281E
;  CURRENT FILING DATE:  2011-09-01
;  PRIOR APPLICATION NUMBER: GB 0516527.9
;  PRIOR FILING DATE: 2005-08-11
;  PRIOR APPLICATION NUMBER: GB 0609920.4
;  PRIOR FILING DATE: 2006-05-18
;  PRIOR APPLICATION NUMBER: GB 0609921.2
;  PRIOR FILING DATE: 2006-05-18
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 34
;   LENGTH: 118
;   TYPE: PRT
;   ORGANISM: Mus musculus
;   FEATURE: 
;   OTHER INFORMATION: Cell line 32.15 VH Amino acid sequence
US-11-990-281E-34

  Query Match             77.9%;  Score 159;  DB 10;  Length 118;
  Best Local Similarity   39.3%;  
  Matches   33;  Conservative    0;  Mismatches    1;  Indels   50;  Gaps    3;

Qy          1 GYTFTNYGMN---------------INTYTGEPTYADDFKGN------------------ 27
              ||||||||||               ||||||||||||||||                   
Db         25 GYTFTNYGMNWVKQAPGKGLKWMGWINTYTGEPTYADDFKGRFAFSLETSASTAYLQINN 84

Qy         28 ----------------YGNYLFDY 35
                              |||| |||
Db         85 LKNEDTATYFCAREGLYGNY-FDY 107


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

1.	Claims 1, 6, 13-17, 18-19, 20 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable Hryhorenko et al (US Patent 9664700, filed on 2013) in view of Pedersen et al (US20090004192) as evidenced by sequence alignment.
The teachings of Hryhorenko et al on the VL and VH having 80% sequence identity to SEQ ID NO: 7 and 8 are set forth above.
Hryhorenko et al do not teach the antibody or antigen binding fragment are chimeric, humanized antibody or, IgG, which are in pharmaceutical composition.
The teachings of antibody or fragment thereof including humanized, chimeric, humanized, Fab, IgG, antibody, which are in pharmaceutical composition as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching to make the antibody fragment and composition as claimed with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the teachings of Pedersen to the teachings of Hryhorenko et al to make humanize, chimeric and antibody fragment Fab or Fab’ etc. and form a pharmaceutical composition for in vivo use for treating a condition associated with the abnormal antigen expression because Hryhorenko has shown both VL and VH have the structure as claimed and Pedersen has shown antibody being humanized, Fab, IgG etc and method of making and using antibody as pharmaceutical composition.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642